DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendments filed June 7th, 2022 have been entered. Claims 1-2, 4-6, 8, and 12-15 remain pending in the application. Applicant’s amendments to the claims have overcome each and every Claim Objection and 112b Rejection previously set forth in the Non-Final Office Action mailed March 7th, 2022 and are hereby withdrawn in light of their correction. However, additional Drawing and 112a Rejections appears to be necessary in light of applicant’s amendment in the pertinent section hereafter.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “comforter” of claim 8 (alongside the fitted sheet, flat sheet, and bedspread of antecedent claim 1) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. Notably, applicant only appears to disclose three entities in all figures (a fitted sheet, a flat sheet, and either a bedspread or a comforter). 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to because reference character 18a is not in the recited in the specification. Notably, the specification appears to possess a possible typo of "pillowcases 181/18b". It is considered by Examiner that the cited portion of the specification should instead read as "pillowcases 18a/18b" to resolve the drawing issue.  Corrected drawing sheets (or the Specification) in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 4-6, 8, and 12-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 1, the limitation “the second indicia that is at a reduced scale as that of said second section of each said sheet” is recited. Notably, the limitation of a “reduced scale” has not been formally recited in the specification and applicant does not appear to have possession of this particular limitation. While Applicant does demonstrate a reduced size of the indicium pattern in FIG. 1, the term ‘scale’ is broader than merely ‘size’ alone. Particularly, ‘scale’ can mean the spacing of the pattern, and can also refer to ‘a distinctive size, extend, or degree” (Merriam Webster), and could also be broadly the proportion of the surface the indicium covers. Applicant further states “It should be understood, of course, that the foregoing relates to exemplary embodiments of the invention” (page 4, final paragraph). Because the language is lacking, and notably, figures cannot typically avail a definition of scale where a scale has not been set forth in the original disclosure, arguments based on such can be of little value. When the reference does not disclose that the drawings are to scale and is silent as to dimensions, arguments based on measurement of the drawing features are of little value (MPEP 2125 is relevant). However, Examiner will construe the limitation of “scale” as “size”, while the matter of ‘size’ (or a disclosed scale) is still not recited in applicant’s specification, the indicium of the pillow in FIG. 1 is reasonably disparate enough to consider applicant demonstrated at least a difference of size in the indicium between the second pillow and the second sheet/bedsheet.
Regarding claim 8, the limitation “bedding for couples of claim 6, further comprising a comforter” is recited. In antecedent claim 1 the limitations “bedding for couples, comprising: a fitted sheet; a flat sheet; and a bedspread sheet”. There is a concern of lacking possession of the claimed invention in claim 8 as applicant seems to state bedspreads and comforters synonymously with each other and uses a single reference character (page 4, second paragraph “may include bedspread and comforters 12/22/32”). And there is a lack of the claimed subject matter being in the drawings (only possessing three sheet types in all figures). While applicant does recite “The bedding for couples may be a bedspread, a comforter, a flat sheet, a fitted sheet, and even wherein the bedding may include a pair of pillowcases”, however, applicant’s original claims set forth that ‘the bedding’ could also be referring to a particular aspect of bedding (cancelled claims 7, 9-10 and original claim 8), which this citation in the specification could be referring to. The lack of a fourth entity in the drawings does bring considerable concern to the fact a disclosure of four coverings may not have been intended and disclosed. Explanation is respectfully requested and the Drawing Objections prior remain. For the purposes of examination, the limitation “bedding for couples of claim 6, further comprising a comforter having said two adjacent sections” will be construed as “bedding for couples of claim 6, the bedspread further comprising a comforter having said two adjacent sections”.
Claims 2, 4-6, and 12-13 are additionally rejected under U.S.C. 112a or pre-AIA  U.S.C. 112 first paragraph as being dependent on a rejected antecedent claim (claim 1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 4-6, 8, 12-13, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Phillipps (U.S. Pub. No. 20050273930) in view of Nagy (U.S. Pub. No. 20220031098) and itself; (where Nagy’s priority document 2021/0267391 previously sets forth two different sheets attached to each other for fitted sheets and flat sheets).
Regarding claim 1, Phillipps discloses (FIGS. 1-3) a bedding for couples (as illustrated in FIGS. 1-3), comprising: a flat sheet  (as illustrated in FIG. 2 and further clarified in [0017] “bedding product is a sheet 100); and a bedspread sheet(as illustrated in FIG. 3; further clarified in [0021] “A bedspread or comforter 200”), wherein each said sheet having: : two adjacent sections (106/108; FIG. 1), a first section (106; FIG. 1) and a second section (108; FIG 1); the first section has a first indicia (as illustrated in FIG. 1; clarified in claim 10: “the two fabric portions comprise respective, separate panels of corresponding material secured to each other by suitable stitching, and wherein the patterns of the respective fabric portions differ from each other”); and the second section having a second indicia (as illustrated in FIG. 1; clarified in claim 10), wherein said first and second indicium have an independent design attributes (as clarified in claim 10); and a pair of pillowcases (as illustrated in FIG. 2), wherein a first pillowcase of said pair has the first indicia and a second pillowcase of said pair has the second indicia (As illustrated in FIG. 2) 
However, Phillips does not explicitly disclose wherein the bedding (assembly) also comprises a fitted sheet.
Regardless, Nagy teaches (FIG. 1) a bedding assembly that also comprises a fitted sheet [Abstract]: “combination linens bedding set comprising a flat sheet, fitted sheet” with different materials or designs (as illustrated in FIG. 1).
It would have been obvious to one of ordinary skill in the art before the application was effectively filed to have incorporated by combining the fitted sheet of Nagy (as illustrated in FIG. 1) into the assembly of Phillipps. Where the results would have been predictable as both Nagy and Phillips are concerned with bedding for different occupants with differences thereof. Wherein the Nagy provides a bedding assembly with a flat sheet and a fitted sheet, while Phillipps provides a bedding assembly with a flat sheet, a bed spread, and pillows. Where the fitted sheet of Nagy would continue to function as a cover for a mattress in Phillips, and the bedding elements of Phillipps would continue to operate as intended with a fitted sheet thereunder. It would have been obvious to combine the fitted sheet of Nagy to synergize/coincide the other design-halved portioned bedding elements of Phillipps, where a fitted sheet is useful to cover a mattress and protect it from ordinary wear and insult/staining and/or sweat.
However, Phillips still does not disclose wherein the indicia of the second pillowcase is at a reduced {size} as that of said second section of each said sheet.
Regardless, Phillips discloses the claimed invention except for the indicium of the second pillow being of a size smaller than the indicium of the second section of each sheet.  It would have been obvious matter of design choice to produce the indicium of the second pillow being of a size smaller than the indicium of the second section of each sheet, since such a modification would have involved a mere change in the size of a component.  A change is size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237, (CCPA 1955). Where there is no criticality as to the size of the indicium of the second pillow relative to the indicium of the second section of each sheet in applicant’s specification. Where further there is demonstrated by applicant at least two embodiments where the size is not altered (FIGS. 3 and 4). Where the results would have been predictable as Phillipps already demonstrates the size/scale of the pattern of one side being lesser than the pattern of another side. If the pillows were switched or duplicated in the demonstrated embodiment of FIG. 2, the size/scale of the second pillow indicium would be lesser than the second section of each sheet’s indicium
For the sake of conciseness, Rejections hereafter that refer to Phillips in view of Nagy are citing Phillips unless otherwise indicated in the head or the body of the Rejection.
Regarding claim 2, Phillipps in view of Nagy discloses (FIGS. 1-3) the bedding for couples of claim 1, wherein the independent design attributes represent juxtaposed indicium (as illustrated in FIGS. 1-3 and clarified in claim 10 and [0019] “appearance of the bedding product can be either a discreet blending of the two fabrics or an overt design statement”).
Regarding claim 4, Phillipps in view of Nagy discloses (FIGS. 1-3) the bedding for couples of claim 2, wherein the juxtaposed indicium represent rivalrous sports emblems. Notably, Phillipps discloses in FIGS. 1-3 juxtaposed designs that can be overtly differing from each other ([0019] “overt design statement”). It is considered that the nature of the design being rivalrous sports emblems is nonfunctional printed subject matter that lacks a functional relationship with the structure of the instant invention. The limitation “represents rivalrous sports emblems” is considered as “a product {that} merely serves as a support for printed matter, no functional relationship exists” (MPEP 2111.05 B is relevant). Where the courts have previously held that such printed subject matter as the aforementioned bears no patentable weight. In re Bryan, 323 Fed. App'x 898 (Fed. Cir. 2009) (unpublished). In Bryan the applicant asserted that the printed matter allowed the cards to be "collected, traded, and drawn"; "identify and distinguish one deck of cards from another"; and "enable[] the card to be traded and blind drawn". However, the court found that these functions do not pertain to the structure of the apparatus and were instead drawn to the method or process of playing a game. In a similar respect, the design comprising rivalrous sports teams appears to solely serve the purpose of identifying and distinguishing one sheet half from the other with no functional relationship as to the design particularly being rivalrous sports teams other than aesthetical tastes.
Regarding claim 5, Phillipps in view of Nagy discloses (FIGS. 1-3) the bedding for couples of claim 2, wherein the juxtaposed indicium represent contrasting appearances (as illustrated in FIGS. 1-3, and further clarified in claim 10 and [0019] “overt design statement”).
Regarding claim 6, Phillipps in view of Nagy discloses (FIGS. 1-3) the bedding for couples of claim 2, wherein the first section is made from a first material (as illustrated in FIGS. 1-3 and clarified in claim 10: “separate panels of corresponding material”), and wherein the second section is made of a second material (as illustrated in FIGS. 1-3 and further clarified in claim 10).
Regarding claim 8, Phillipps in view of Nagy discloses (FIGS. 3) the bedding for couples of claim 6, {the bedspread} further comprising a comforter having two adjacent sections (illustrated in FIG. 3, further clarified in [0017] “a bedspread or comforter 200”).
Regarding claim 12, Phillipps in view of Nagy discloses (FIGS. 2) the bedding for couples of claim 1, wherein the first and second sections are generally equal in area (as illustrated in FIGS. 2; clarified in Abstract: “first and second halves are located opposite each other”). Where halves are known in the art to be generally equal in area.
Regarding claim 13, Phillips in view of Nagy discloses (FIGS. 2) the bedding for couples of claim 12, wherein the first and second sections are separated by a line of demarcation (as clearly demonstrated in FIG. 2 where the two halves are separated by a line between 108 and 106).
Regarding claim 15, Phillipps discloses (FIGS. 1-3) a bedding for couples (as illustrated in FIGS. 1-3), consisting of: a flat sheet  (as illustrated in FIG. 2 and further clarified in [0017] “bedding product is a sheet 100); and a bedspread sheet(as illustrated in FIG. 3; further clarified in [0021] “A bedspread or comforter 200”), wherein each said sheet having: two adjacent sections (106/108; FIG. 1), a first section (106; FIG. 1) and a second section (108; FIG 1); the first section has a first indicia (as illustrated in FIG. 1; clarified in claim 10: “the two fabric portions comprise respective, separate panels of corresponding material secured to each other by suitable stitching, and wherein the patterns of the respective fabric portions differ from each other”); and the second section having a second indicia (as illustrated in FIG. 1; clarified in claim 10), wherein said first and second indicium have independent design attributes (as clarified in claim 10), wherein the independent design attributes represent juxtaposed indicium (as illustrated in FIGS. 1-3 and clarified in claim 10 and [0019] “appearance of the bedding product can be either a discreet blending of the two fabrics or an overt design statement”), wherein the first section is made from a first material (as illustrated in FIGS. 1-3 and clarified in claim 10: “separate panels of corresponding material”), and wherein the second section is made of a second material (as illustrated in FIGS. 1-3 and further clarified in claim 10); and a pair of pillowcases (as illustrated in FIG. 2), wherein a first pillowcase of said pair has the first indicia and a second pillowcase of said pair has the second indicia (As illustrated in FIG. 2) 
However, Phillips does not explicitly disclose wherein the bedding (assembly) also comprises a fitted sheet
Regardless, Nagy teaches (FIG. 1) a bedding assembly that also comprises a fitted sheet [Abstract]: “combination linens bedding set comprising a flat sheet, fitted sheet” with different materials or designs (as illustrated in FIG. 1).
It would have been obvious to one of ordinary skill in the art before the application was effectively filed to have incorporated by combining the fitted sheet of Nagy (as illustrated in FIG. 1) into the assembly of Phillipps. Where the results would have been predictable as both Nagy and Phillips are concerned with bedding for different occupants with differences thereof. Wherein the Nagy provides a bedding assembly with a flat sheet and a fitted sheet, while Phillipps provides a bedding assembly with a flat sheet, a bed spread, and pillows. Where the fitted sheet of Nagy would continue to function as a cover for a mattress in Phillips, and the bedding elements of Phillipps would continue to operate as intended with a fitted sheet thereunder. It would have been obvious to combine the fitted sheet of Nagy to synergize/coincide the other design-halved portioned bedding elements of Phillipps, where a fitted sheet is useful to cover a mattress and protect it from ordinary wear and insult/staining and/or sweat.
It is considered that applicant’s invention necessitates placement upon a bedframe in a manner similar to those demonstrated in Phillipps (FIGS. 1-2), as otherwise the pillowcases cannot be associated in a manner of being first and second coordinating each other through juxtaposed. Thereby FIGS. 1-2 of Phillips in the combination with Nagy as set forth prior anticipates all of applicant’s limitations with no further features disclosed as by FIGS. 1-2 of Phillips and FIG. 1 of Nagy in the combination prior.
Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagy (U.S. Pub. No. 20220031098) (where priority document 2021/0267391 previously sets forth two different sheets attached to each other for fitted sheets and flat sheets) in view of Phillips.
Regarding claim 14, Nagy discloses (FIG. 1) a bedding for couples, consisting of: a fitted sheet (right sheet illustrated in FIG. 1); and a flat sheet (left sheet, illustrated in FIG. 1), wherein each said sheet having: two adjacent sections (As illustrated in FIG. 1), a first section (correspondent to 56; FIG. 1) and a second section (correspondent to 58; FIG. 1).
While Nagy indicates that there are difference between the two bed halves, Nagy (and the priority document in particular) is not particular as to the design of the first section having a first indicia; and the second section having a second indicia, wherein said first and second indicium have independent design attributes.
Regardless, Phillips teaches (FIGS. 1 and 2) a bedding product that has a first section (106; FIGS. 1-2) and a second section (108; FIGS. 1-2); where the first section has a first indicia (as illustrated in FIGS. 1 and 2); and the second section having a second indicia (as illustrated in FIGS. 1 and 2), wherein said first and second indicium have independent design attributes ([0016]: “the portions of fabric be different in color, pattern, design and/or texture”, and further clarified in [0019]: “an overt design statement”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to have incorporated the particular, discretized first and second indicia considerations of Phillipps (as illustrated in FIGS. 1 and 2; clarified in [0016, 0019]) into Nagy’s fitted and flat sheets (as illustrated in FIG. 1). Where the results would have been predictable as both Phillips and Nagy are concerned with discretizing bedding linin halves. Where eminently, the inclusion of differing indicia between the two halves would distinguish ownership of each bed half, and to otherwise “obtain the look and feel he or she desires” [0020].
It is considered that being a bedding assembly, the configuration of Nagy in view of Phillips disclosed the claimed invention except for omitting a pillow. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have omitted a pillow, since it has been held that omission of an essential elements and its function in a combination where the remaining elements perform the same functions as before involves only routine skill in the art.  In re Karlson, 136 USPQ 184. Where the results would have been predictable as bed can still be laid upon and used without a pillow thereon. While further there is a lack of criticality as to the explicit lack of a pillow conveyed by applicant’s disclosure.
Response to Arguments
Applicant’s arguments, see Remarks (page 5), filed June 7th, 2022, with respect to Claim Objections and 112b Rejections have been fully considered and are persuasive.  The Claim Objections and 112b Rejections of March 7th, 2022 has been withdrawn. 
Applicant’s arguments, see Remarks (pages 5-6), filed June 7th, 2022, with respect to the rejection(s) of claim(s) 1-11 under 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Phillipps in view of Nagy and itself; with the rejection of claim 14 being under Nagy in view of Phillipps.
Notably, examiner agrees with applicant’s arguments (see Remarks: page 5-6), Phillips does not explicitly disclose that the size of the indicium of the second pillowcase is smaller than the indicium of the second section of each sheet. However, a change of size is a routine practice in the art as set forth in the section prior, where Phillipps even demonstrates at least one reduction of scale/size of the indicium between the respective section. Therefore, the results would be predictable, while applicant does not avail any criticality as to the size of the indicium being different. It is further noted Phillips also failed to note or disclose a fitted sheet in the assembly provided. However, Nagy does provide a fitted sheet, a flat sheet, and even a pillowcase in embodiments where the two halves are differentiated in some way.
Therefore, claims 1-2, 4-6, 8, 12-13, and 15 stand rejected under 103 under Phillipps in view of Nagy and itself; while conversely new claim 14 stands rejected under 103 under Nagy in view of Phillipps.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art previously made of record and not relied upon is still considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Luke F Hall whose telephone number is (571)272-5996. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 571-272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LUKE HALL/Examiner, Art Unit 3673                                                                                                                                                                                                        
/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
6/20/2022